


110 HR 509 IH: Minimum Wage for All Americans

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 509
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Kirk (for
			 himself, Mr. LaHood, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To apply the Federal Minimum Wage to American
		  Samoa.
	
	
		1.Short titleThis Act may be cited as the
			 Minimum Wage for All Americans
			 Act.
		2.Applicability of
			 the Federal minimum wage to American Samoa
			(a)Applicability
				(1)In
			 generalSection 6 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206) shall apply to American Samoa.
				(2)Conforming
			 amendmentSection 6(a) of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)) is amended by striking
			 paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and
			 (4), respectively.
				(b)Transition
				(1)In
			 generalNotwithstanding subsection (a), the minimum wage
			 applicable to American Samoa under section 6(a)(1) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 206(a)(1)) shall be—
					(A)$3.55 an hour,
			 beginning on the 60th day after the date of enactment of this Act; and
					(B)increased by $0.50
			 an hour (or such lesser amount as may be necessary to equal the minimum wage
			 under section 6(a)(1) of such Act), beginning 6 months after the date of
			 enactment of this Act and every 6 months thereafter until the minimum wage
			 applicable to American Samoa under this paragraph is equal to the minimum wage
			 set forth in such section.
					(2)Special
			 ruleNotwithstanding paragraph (1), if an employee is employed in
			 an industry in American Samoa that, on the date of enactment of this Act, is
			 required to pay a minimum wage rate under section 697 of title 29, Code of
			 Federal Regulations, that is higher than the minimum wage rate required under
			 paragraph (1)(A), the minimum wage applicable to such employee shall be—
					(A)the minimum wage
			 rate required for such an industry under such section on the date of enactment
			 of this Act; and
					(B)increased by $0.50
			 an hour (or such lesser amount as may be necessary to equal the minimum wage
			 under section 6(a)(1) of such Act), beginning 6 months after the date of
			 enactment of this Act and every 6 months thereafter until the minimum wage
			 applicable to American Samoa under this subsection is equal to the minimum wage
			 set forth in such section.
					
